 221324 NLRB No. 34MCGUIRE STEEL ERECTION, INC.1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.McGuire Steel Erection, Inc. and Steel Enterprises,Inc., and Local 25, International Association ofBridge, Structural and Ornamental Iron-
workers, AFLŒCIO. Case 7ŒCAŒ37401August 12, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSOn February 21, 1997, Administrative Law JudgeArthur J. Amchan issued the attached decision. The
Respondent filed exceptions and a supporting brief, the
General Counsel filed an answering brief, and the
Charging Party filed an answering brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions, to amend the remedy,and to adopt the recommended Order as modified.The judge found, and we agree, that the Respondentviolated Section 8(a)(5) and (1) of the Act by refusing
and failing to provide the Union with the relevant in-
formation which it requested.As a part of his proposed remedy, the judge rec-ommended that the Respondent be required to reim-
burse the Union for its expenses incurred in the inves-
tigation, preparation, presentation, and conduct of the
instant case. However, under Board precedent such a
remedy is warranted only in cases involving frivolous
defenses and cases involving unfair labor practices that
are flagrant, aggravated, persistent, and pervasive. See
Frontier Hotel & Casino, 318 NLRB 857, 862 (1995),enf. denied sub nom., Unbelievable, Inc., 118 F.3d 795(D.C. Cir. 1997). If a respondent™s defenses are re-
jected on the basis of credibility resolutions, they may
be deemed to be debatable and, if debatable, the award
of litigation expenses is not appropriate under the
‚‚frivolous™™ prong. Heck™s Inc., 215 NLRB 765, 766,768 (1974); Frontier Hotel, supra, 318 NLRB at 861.Here, the Respondent™s defense contained elementsthat turned on credibility resolutions in regard to
whether it had provided all of the requested informa-
tion. Thus, although we have found, in agreement with
the judge, that the Respondent™s defenses are without
merit, we do not find that they are frivolous.Turning to the character of Respondent™s mis-conduct, we note that the judge found, and we agree,
that the Respondent failed to provide relevant informa-
tion to the Union despite the Union™s repeated re-quests. We do not excuse or minimize the seriousnessof the unfair labor practices which we have found. We
do not, however, find that the Respondent™s unfair
labor practices were so flagrant, aggravated, persistent
or pervasive, as to warrant the imposition of the ex-
traordinary remedy. Therefore we do not adopt the
judge™s recommendation that the Respondent be re-
quired to reimburse the Union for its litigation ex-
penses. See Frontier Hotel, supra.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below, and orders that the Respondent,
McGuire Steel Erection, Inc. and Steel Enterprises,
Inc., Brighton, Michigan, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order as modified.1. Delete paragraph 2(c) and reletter the subsequentparagraphs accordingly.2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail or refuse to provide IronworkersLocal 25 information regarding payments made to bar-
gaining unit members by Steel Enterprises, Inc. or any
other information which is relevant to, and necessary
for Local 25™s performance of its function as the ex-
clusive collective-bargaining representative of the unit
described below:All journeymen, apprentices, foremen, acting gen-eral foremen and general foremen employed as
structural ironworkers, ornamental ironworkers,
welders, precast erectors, sheeter, and bucker-ups,
and conveyor ironworkers employed by members
of the Great Lakes Fabricators and Erectors Asso-
ciation, members of the Associated General Con-
tractors of America, Detroit Chapter, Inc., and
members of the Michigan Conveyor Manufactur-
ers Association, Inc., and by employers who have
authorized any of said associations to bargaining
on their behalf, but excluding all guards and su-
pervisors as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00221Fmt 0610Sfmt 0610D:\NLRB\324.027APPS10PsN: APPS10
 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are in 1995 unless otherwise indicated.2Respondent moved its offices from Farmington, Michigan, toBrighton, Michigan, at the end of 1995.3Daniel McGuire is president of Steel Enterprises, McGuire SteelErection, Dumas/McGuire, a joint venture, and two other companies.4Between January 1995 and the hearing in October 1996,Prebenda married and changed her last name to Dupuie. She will be
referred to by her new name in this decision.WEWILL
provide to the Union all information it re-quested on January 11, 1995, May 16, 1995, and July
5, 1995, regarding payments made to bargaining unit
members or other individuals by Steel Enterprises, Inc.
from June 1, 1991, to the present, including but not
limited to payroll registers and check registers.MCGUIRESTEELERECTION, INC. ANDSTEELENTERPRISES, INC.Patricia A. Fedewa, Esq., for the General Counsel.Noah Yanich, Esq. (Jacob & Weingarten, P.C.), of Troy,Michigan, for the Respondent.Samuel C. McKnight, Esq. (Klimist, McKnight Sale, McClow& Canzano, P.C.), of Southfield, Michigan, for the Charg-ing Party.DECISIONSTATEMENTOFTHE
CASEARTHURJ. AMCHAN, Administrative Law Judge. This casewas tried in Detroit, Michigan, on October 28Œ29, 1996. The
charge was filed July 6, 1995,1and the complaint was issuedSeptember 29. The General Counsel and the Charging Party
allege that Respondent refused to provide the Union with the
payroll records of Steel Enterprises despite numerous re-
quests. Respondent contends that it did provide and make
available all the documents requested.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by all three parties, I make the followingFINDINGSOF
FACTI. JURISDICTIONMcGuire Steel Erection, Inc., a corporation, is a structuralsteel erector in Brighton,2Michigan, where it annually pur-chases and receives at its Michigan jobsites goods valued in
excess of $50,000 directly from points outside of the State
of Michigan. Steel Enterprises, Inc., is a payroll processing
company for employees of McGuire Steel Erection and relat-
ed companies. McGuire Steel Erection, Inc., and Steel Enter-
prises, Inc. admit, and I find that they are for purposes of
this case a single business enterprise and a single employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act. They also admit and I find that the
Union is a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
Local 25 (the Union) has been the designated exclusivebargaining representative of McGuire Steel Erection™s iron-
workers since at least 1990. On June 2, 1994, Gregory Hicks,
the Union™s business manager and its attorney, Samuel
McKnight, met with Daniel McGuire, president of McGuire
Steel Erection. The three men discussed information received
by Hicks that some members of the Union were being paidby Steel Enterprises for work covered by the Union™s collec-tive-bargaining agreement with McGuire Steel. The Union
has never had a collective-bargaining agreement with Steel
Enterprises, which is owned by Dan McGuire and his brother
John.3Payments to the Union™s fringe benefit funds were notbeing made on salary payments made to ironworkers by
Steel Enterprises.Dan McGuire promised to look into the matter. AttorneyMcKnight told McGuire that he would need to see the pay-
roll records or check registers of McGuire Steel, Steel Enter-
prises, and Dumas/McGuire, a joint venture covered by a
collective-bargaining agreement with the Union. Five days
later, Ellen Moss, a partner in McKnight™s law firm followed
up the meeting with a letter to McGuire (Jt. Exh. 1). Moss
informed Respondent that the Union needed:1. Payroll records from Steel Enterprises, Inc. for allIron Work or work performed by Iron Workers for the
time period January 1, 1992 to the present [June 7,
1994].2. Any and all records in the possession of Steel En-terprises that indicate work performed by Iron Workers
or Iron Work performed including the jobsite, the
amount of work performed at this site, the type of work
performed at this site, the names of the employees that
performed the work at this site and the dates work wasperformed for the time period January 1, 1992 to the
present.Three weeks later, not having heard from McGuire, Mosswrote to ask if he was planning on responding. McGuire re-
plied on July 5, 1994. He stated that he was the only one
capable of reviewing the documents and that given the num-
ber of documents and his father™s illness, it would take him
some time to do so. McGuire did promise to respond as soon
as possible.Five months passed without a response. Moss wroteMcGuire again on December 14, 1994. Respondent then sent
the Union a summary of payments to various individuals for
three 1-year periods beginning June 1, 1991, and ending May
31, 1994. Some daily timesheets for these individuals were
also provided (G.C. Exhs. 2Œ4).Moss wrote again to McGuire and his attorney HarryEisenberg on January 11, 1995. She told them that the infor-
mation provided was insufficient and that the Union would
need to see ‚‚the actual payroll records for these individuals,
including their W-2 forms™™ as well as payroll records for
McGuire Steel and Dumas/McGuire. Moss also asked for
documentation of payments made by Steel Enterprises to the
Iron Workers Fringe Benefit Funds for this 3-year period.On January 27, 1995, Moss went to the offices ofMcGuire Steel where she was shown four to six boxes of
records for McGuire Steel and Dumas/McGuire by Jennifer
Prebenda Dupuie, then Respondent™s human resources direc-
tor.4Moss spent about a half hour looking at these recordsand then left. She did not look at any Steel Enterprises
records because she was told by Dupuie that these recordsVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00222Fmt 0610Sfmt 0610D:\NLRB\324.027APPS10PsN: APPS10
 223MCGUIRE STEEL ERECTION, INC.5One issue in this case is the credibility of Jennifer PrebendaDupuie, who worked for Respondent from May 1988 until February
1996. The last 6 years of her employment she was Respondent™s
human resources director. Dupuie quit voluntarily giving only 2
hours™ notice. Respondent alleges that her testimony should be not
be credited because she has a personal vendetta against Daniel
McGuire. While Dupuie obviously has some sort of animus towards
McGuire, I find that her credible for the following reasons:1. Respondent contends that Dupuie™s vendetta against McGuire isestablished by the fact that she copied McGuire™s personal telephone
and credit card bills and gave them to McGuire™s fiancee just before
she quit. I need not decide whether to credit McGuire™s hearsay tes-
timony that this in fact occurred. Even if this happened I see no rea-
son to believe that whatever caused Dupuie to give McGuire™s bills
to his fiancee would cause her to lie under oath about his dealings
with the Union.2. Respondent also alleges, solely on the basis of DanielMcGuire™s testimony, that several years before the hearing Dupuie
stole money raised in some sort of contest in which the company
was involved. It explains its failure to fire her as being the result
of giving her the benefit of the doubt. I discredit this testimony be-
cause if Respondent actually believed Dupuie to be dishonest it
would have fired her. In this regard, I note her duties included re-
sponsibility for a number of financial matters.3. Respondent also notes that Dupuie™s father is an attorney whorepresents unions. I see no reason to conclude that she would lie or
fabricate events about McGuire™s relationship with Local 25 for this
reason.4. Finally, I credit Dupuie because her testimony is corroboratedon several important issues by Gary Czarnik, Respondent™s control-
ler. For example, Czarnik confirms that there was a payroll register
for Steel Enterprises, Inc. Moreover, I find Dan McGuire™s testimony
contradicting her not to be credible.6The Union™s base rate is approximately $19.8674 per hour. Withfringe benefit payments an employee™s compensation is higher than
$26 per hour.7Czarnik also confirms that the computerized payroll and timerecords for Steel Enterprises were retrievable at least until Respond-
ent™s computers crashed in December 1995 (Tr. 283). Daniel
McGuire was asked twice about the existence of a payroll register
for Steel Enterprises. He testified initially that he did not know
whether a master payroll register or check register ever existed for
Steel Enterprises (Tr. 226). On cross examination, however, when
asked if there ever was a payroll register for Steel Enterprises, he
answered, ‚‚I™m sure there was™™ (Tr. 255).were not available but would be made available in the fu-ture.5Dan McGuire had instructed Dupuie to inform Mossthat these records were not yet available.In fact, the payroll records of Steel Enterprises were in astorage room down the hall from the conference room con-
taining the McGuire Steel and Dumas/McGuire records.
These records included computerized payroll registers, check
registers, canceled checks with carbons, and computerized
timesheets. These records indicated that Local 25 members
were paid for weekend overtime and some weekday overtime
by Steel Enterprises. When paid through Steel Enterprises
these members received $26 per hour and nothing was paid
into the union fringe benefit funds.6On May 16, Union Attorney McKnight wrote Respond-ent™s counsel renewing its request to review actual payroll
records and timesheets for Steel Enterprises. McKnight and
his law clerk, Michael O™Hearon, went to McGuire™s offices
to review these records on June 1. They were provided with
the same summaries and timesheets that had been sent to the
Union earlier and a number of W-2 forms (R. Exh. 1). Not
all W-2s for Local 25 members were provided. Dan McGuire
instructed Jennifer Dupuie to give McKnight only those W-
2s that matched those employees listed on the summary
sheets and those for office personnel.On July 6, the Union filed an unfair labor practice chargealleging that since January 6, through the date of filing, Re-
spondent had refused to provide the information it had re-
quested. A few weeks later Union Attorney McKnight dis-
cussed the charge with Respondent™s attorney, HarryEisenberg. When Eisenberg told him that all Steel Enter-prises™ payroll records had been provided, McKnight re-
sponded that this could not be the case because every com-
pany had a check register for its payroll account. Eisenberg
denied that Steel Enterprises had such a register. The fact
that Steel Enterprises did have a check register for its payroll
account is established by the testimony of its controller, Gary
Czarnik (Tr. 266, 283), as well as by Dupuie.7Respondent provided the National Labor Relations Boardwith copies of some but not all canceled payroll checks and
itemized statements of deductions on August 30. The Board
provided these documents to the Union. Some time there-
after, Michael O™Hearon prepared a comparison of the
amounts on the summaries and timesheets initially provided
to the Union, the amounts listed on the W-2 forms, and the
total amount of the checks provided for each employee (G.C.
Exh. 5).O™Hearon™s comparison demonstrates that not all the infor-mation requested by the Union was provided. One need only
look at the documents pertaining to two employees, Roger
Luck and Randall Morse. As to Luck, his W-2 forms estab-
lish that Respondent had more documentation regarding his
hours worked and salary paid than was provided the Union.
The W-2s indicate that Steel Enterprises paid Luck $10,215
in 1991; $9634 in 1992, $10,647 in 1993, and $6644 in
1994. The summary provided indicates $75.44 paid for 4
hours of work between June 1, 1991, and May 31, 1992 (Re-
spondent™s fiscal year); $474.65 for 25 hours of work for fis-
cal year 1992Œ1993; and $77.48 for 4 hours of work for fis-
cal year 1993Œ1994. Obviously there must have been docu-
mentation from which the W-2s were prepared.On the summaries provided to the Union, Respondent re-ported that Steel Enterprises paid Randall Morse $772.21 for
42 hours of work in fiscal year 1991Œ1992 and $294.18 for
16 hours in fiscal year 1992Œ1993. His W-2 forms indicate
$250 paid in 1991; $1612 in 1992; and $208 in 1993. The
canceled checks and check stubs provided do not equate with
either the summaries or the W-2 forms.DiscussionUpon request, an employer is obligated to provide to aunion with which it has a collective-bargaining agreement,
information that is relevant to the union™s obligations to rep-
resent its members. W-L Molding Co., 272 NLRB 1239,1240Œ1241 (1984). Local 25™s request for Steel Enterprises
payroll records clearly falls into this category of data. The
Union had an obvious need for information necessary to de-
termine whether some of its members were receiving wages,
on which contractually mandated fringe payments were not
being made.Respondent does not argue that the Union was not entitledto the information it requested. Instead, it argues that this in-
formation was provided. Respondent also argues that some ofVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00223Fmt 0610Sfmt 0610D:\NLRB\324.027APPS10PsN: APPS10
 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The General Counsel did not request reimbursement of its litiga-tion expenses.9If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.10Respondent contends that the information regarding Steel Enter-prises prior to December 1995 is no longer retrievable through its
computer system. It has not proved that to be the case. Moreover,
these records also existed in tangible form and there is no evidence
that the hard copy records do not still exist. Gary Czarnik looked
for the Steel Enterprises records, including the check register, twice
in 1996 and did not locate them (Tr. 266, 282). This evidence falls
far short of establishing that these records no longer exist.the information that the Union now claims was withheld wasnever requested. I not only conclude that Respondent vio-
lated Section 8(a)(1) and (5) as alleged, I find its defenses
to be frivolous.Steel Enterprises had more payroll records than those Re-spondent provided to the Union. First, Dupuie™s testimony,
which I have credited, establishes that this is the case. Sec-
ondly, the Steel Enterprises W-2 forms for Local 25™s iron-
workers had to have been prepared from some other records.
They were obviously not prepared from memory. Respond-
ent™s controller, Gary Czarnik, confirms that there were com-
puterized payroll and time records for Steel Enterprises, at
least up until December 1995.Respondent contends that it made all the Steel Enterprisespayroll records available to Ellen Moss on January 27, 1995,
and that she chose not to review them because she was ina hurry. Even if I were to credit Respondent™s testimony in
this regard, which I do not, it was not relieved of its obliga-
tion to make these records available again. When McKnight
and O™Hearon came to its offices on June 1, for example,
McGuire was obliged to make all the Steel Enterprises pay-
roll records available even if Moss had the opportunity to re-
view them in January.McGuire™s counsel makes much of the fact that none ofthe Union™s correspondence specifically mentioned a payroll
register or check register. However, Greg Hicks™ testimony,
which is unrebutted, establishes that Samuel McKnight re-
quested payroll registers or check registers at their initial
meeting with Daniel McGuire. Respondent produced neither
a payroll register nor a check register to the Union. More-
over, shortly after the charge in this matter was filed,
McKnight discussed the existence of a check register for
Steel Enterprises™ payroll account with Respondent™s attorney
Harry Eisenberg. If there was any misunderstanding as to
whether the Union was requesting a check register, this con-
versation cured it.Finally, it was clear from the context of Respondent™s con-versations with the Union, that the Union was seeking what-
ever records Respondent possessed that indicated all pay-
ments made by Steel Enterprises to Local 25 members and
the reason for those payments. This was apparent regardless
of whether or not the words ‚‚payroll register or check reg-
ister™™ were actually mentioned. Respondent had such records
and never produced them to the Union or the Board.CONCLUSIONOF
LAWBy refusing and failing to provide the Union with thepresumtively relevant payroll records it requested, Respond-
ent has engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(1) and (5) and Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Additionally, I recommend that the Union™s request for anorder that Respondent reimburse the Union for its litigation
expenses be granted.8Ordinarily the Charging Party is notentitled to reimbursement of litigation expenses. This remedyis only warranted in cases in which the Respondent™s de-
fenses are frivolous and not merely debatable. When Re-
spondent™s defenses are rejected upon resolutions of credibil-
ity they must be deemed to be debatable and such a case is
not an appropriate one for the award of litigation expenses.
Heck™s Inc., 215 NLRB 765, 768 (1974); Care Manor ofFarmington, 318 NLRB 330, 331, 335 (1995); ImpressiveTextiles, 317 NLRB 8, 17 (1995).I have credited the General Counsel™s witnesses generallyand with regard to facts disputed by Respondent™s witnesses.
However, the testimony of Respondent™s witnesses estab-
lishes that it violated Section 8(a)(1) and (5) as alleged. Even
if I were not to rely on any of the General Counsel™s wit-
nesses, the testimony of Respondent™s controller, Gary
Czarnik, establishes that there were Steel Enterprises payroll
registers retrievable on June 1 and afterwards which were
never provided to the Union as requested (Tr. 283). In the
light of this evidence, I conclude that Respondent™s conten-
tions that it provided all the information requested is frivo-
lous.Moreover, Respondent intentionally failed to provide theinformation despite repeated requests by the Union. Its con-
duct was sufficiently egregious that I recommend that Re-
spondent be ordered to pay the expenses of the Union in-
curred in the investigation, preparation, presentation, and
conduct of the instant case, including reasonable counsel
fees, salaries, witness fees, transcript and record costs, print-
ing costs, travel expenses, and per diem and other reasonable
costs and expenses. Impressive Textiles, supra at 8, 9, and17.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, McGuire Steel Erection, Inc. and SteelEnterprises, Inc., Brighton, Michigan, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to provide the Union with any in-formation it has requested regarding payments made to bar-
gaining unit members or other individuals by Steel Enter-
prises from June 1, 1991, to the present, including but not
limited to payroll registers and check registers.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Provide the Union with the information described inparagraph 1(a) above.10VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00224Fmt 0610Sfmt 0610D:\NLRB\324.027APPS10PsN: APPS10
 225MCGUIRE STEEL ERECTION, INC.11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™(b) On request, bargain collectively and in good faith withthe Union and provide information requested by the Union
as required by the Act.(c) Pay to the Union the costs and expenses incurred inthe conduct of the instant case in the manner set forth in theremedy section.(d) Within 14 days after service by the Region, post at itsfacility in Brighton, Michigan copies of the attached notice
marked ‚‚Appendix.™™11Copies of the notice, on forms pro-vided by the Regional Director for Region 7, after beingsigned by the Respondent™s authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material. The Respondent shall also dupli-
cate and mail, at its own expense, a copy of the notice to
all current employees and former employees employed by
the Respondent at any time since July 6, 1995.(e) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00225Fmt 0610Sfmt 0610D:\NLRB\324.027APPS10PsN: APPS10
